DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 8/30/2019 has been considered.
 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayres et al. US 6,201,699 Bl.
Re claim 1, Ayres et al. teach a heat sink, comprising: a heat conduction portion (225, annotated fig) contacting a heat source (col 4) with a flat form (noting contacting portion and sides are flat); 
and a heat dissipation portion (230, fig 2D) extended outward from at least one side of the thickness of the heat conduction portion and parallel to the heat conduction portion, and comprising: 
a plurality of first branches (annotated fig ) extended from the heat conduction portion and parallel to the heat conduction portion (“parallel” annotated fig), wherein the plurality of first branches are horizontally adjacent (fig 2D, noting the term “horizontally adjacent is broad”, and in multiple interpretations the first braches extend horizontally adjacent to each other, and they are stacked above and below each other, both meeting the new claim limitations) with each other; and a plurality of second branches (annotated fig )  extended from the plurality of first branches and parallel to the heat conduction portion (fig 2D).



    PNG
    media_image1.png
    882
    879
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    719
    661
    media_image2.png
    Greyscale



Re claim 2, Ayres et al. teach the heat dissipation portion is extended substantially parallel to a surface of the heat source contacting the heat conduction portion (fig 4B).  



    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    550
    369
    media_image4.png
    Greyscale


Re claim 7, Ayres et al. teach the heat dissipation portion is formed a ladder shape from a horizontal direction parallel to the heat conduction portion (fig 2D).  
Re claim 8, Ayres et al. teach wherei, at least two of the plurality of first branches are not coplanar (noting middle 230 are perpendicular to side 230).  

Re claim 10, Ayres et al. teach one of the plurality of first branches and one of the plurality of second branches are coplanar (noting in three aspects 230 are coplanar, by having to coplanar sides, and that 230 ends at the most extreme point extending away from 220 sharing a plane and are thus coplanar).
Re claim 14, Ayres et al. teach the heat conduction portion and the heat dissipation portion are integrated into a single structure (fig 2D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres et al..
Regarding claim 15, Ayres et al.  fails to explicitly disclose the height of the heat sink is between 0.5mm and 6.5mm.
It would have been an obvious matter of design choice to provide the height of the heat sink is between 0.5mm and 6.5mm to allow for the placement in different systems depending on the intended use of the heat sink, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.
Alternatively,
Regarding claim 15, Ayres et al.  fails to explicitly disclose the height of the heat sink is between 0.5mm and 6.5mm.
Ayres et al., does, however, discloses that there is a height component of a heat sink with a heat conduction portion and heat dissipation portion placed adjacent to a source (it is well known in the art the relationship between solid material conducting heat along these portions which can then have the heat removed away advantageously by convection by a fluid which is in many cases air); the height therefore constitutes a defined temperature difference between surface in contact with the heat source and the opposite side surface in contact with a fluid removing heat away from convection (this is naturally disclosed by "Fourier's Law" in heat transfer, q = k A dT / t in a two dimensional direction, which has equations to describe heat transfer which can be found online, or in any heat transfer textbook,  wherein metals, ceramics 2, ft2), k = thermal conductivity of the material (W/m K or W/m oC, Btu/(hr oF ft2/ft)), dT = temperature gradient - difference - in the material (K or oC, oF), t = material thickness (m, ft)). Therefore (for the natural properties k of the flat portion) a height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a greater height results in a greater temperature different between opposite ends of the heat sink i.e. the heat conduction portion and the heat dissipation portion, as taught by Ayres et al., and vice versa. Therefore, since the general conditions of the claim, i.e. that the height of the heat sink is between 0.5mm and 6.5mm, were disclosed in the prior art by Lin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide that the height of the heat sink as disclosed by Ayres et al.  is between 0.5mm and 6.5mm in order to advantageously change the temperature at the heat dissipation portion and consequently alter the system’s heat dissipative conductive and conduction properties by changing the height of the heat sink. MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see reply, filed 07/21/2021, with respect to the IDS and 112 rejections of claims 8-9 have been fully considered and are persuasive.  The 112 rejections of claims 8-9 have been withdrawn. 
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive.


The applicant argues that Ayres fails to teach “a plurality of second branches extended from the plurality of first branches and parallel to the heat conduction portion” branches in newly amended claim 1, since the second branch is not parallel to the heat conduction portion. The examiner respectfully disagrees. The second branches have top and bottom surface which are parallel to the very bottom surface of the heat conduction portion (see annotated figure below). Furthermore, this feature was pointed out in the last filed office action, and the applicant has thus failed to respond to the rejection. 


    PNG
    media_image2.png
    719
    661
    media_image2.png
    Greyscale

Therefore, the arguments are not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/            Examiner, Art Unit 3763